UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4287



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


AUGUSTIN CARBAJAL-MARTINEZ,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cr-00313-RLW)


Submitted:   July 31, 2007                  Decided:   August 15, 2007


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Mary E.
Maguire, Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, N. G. Metcalf,
Assistant United States Attorney, K. Elizabeth Sieg, Andrew K.
Mann, Third-Year Law Students, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Augustin Carbajal-Martinez pled guilty to one count of

illegal re-entry after deportation, in violation of 8 U.S.C.

§ 1326(b)(4) (2000).          The properly calculated advisory Sentencing

Guidelines’ range of imprisonment was seventy-seven to ninety-six

months.     The district court took note of Carbajal-Martinez’s

criminal history and his prior re-entries after deportation, and

sentenced   him   to    ninety-six       months’   imprisonment.   Carbajal-

Martinez claims the sentence is unreasonable and the court erred by

not considering his motion for a variance sentence below the

guidelines or by not providing an adequate statement of reasons.

Finding no error, we affirm.

            A sentence is reviewed for reasonableness. United States

v. Booker, 543 U.S. 220, 261 (2005); United States v. Tucker, 473

F.3d 556, 560 (4th Cir. 2007).                It is the district court’s

responsibility to impose a sentence sufficient, but not greater

than necessary, to comply with the purposes of § 3553(a).            Tucker,

473 F.3d at 561.       If the appeals court concludes that the sentence

achieves this goal, the sentence may be affirmed as reasonable.

Id.   To this end, the sentencing court should correctly determine

the advisory guideline range and decide whether a sentence within

the range serves the factors set out in § 3553(a).                 Id.     “[A]

sentence    within      the     proper    advisory    Guidelines   range    is




                                      - 2 -
presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006).

            “[A]    defendant       can    only   rebut       the   presumption     by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”               United States v. Montes-Pineda,

445 F.3d 375, 379 (4th Cir. 2006) (internal quotation marks and

citation omitted), cert. denied, 127 S. Ct. 3044 (2007).                            “A

sentence may be procedurally unreasonable . . . if the district

court   provides     an    inadequate      statement     of    reasons.”      United

States v. Moreland, 437 F.3d 424, 434 (4th Cir.) (alteration

added), cert. denied, 126 S. Ct. 2054 (2006).                         “[A] district

court’s explanation should provide some indication (1) that the

court   considered        the   §   3553(a)    factors    with      respect   to   the

particular defendant; and (2) that it has also considered the

potentially meritorious arguments raised by both parties about

sentencing.”       Montes-Pineda, 445 F.3d at 380 (internal citations

omitted).   A court need not “robotically tick through § 3553(a)’s

every subsection.” Johnson, 445 F.3d at 345.                     “[I]n determining

whether there has been an adequate explanation, [this Court does]

not evaluate a court’s sentencing statements in a vacuum.” Montes-

Pineda, 445 F.3d at 381.             Rather, “[t]he context surrounding a

district court’s explanation may imbue it with enough content for

[this Court] to evaluate both whether the court considered the

§ 3553(a) factors and whether it did so properly.”                    Id.


                                          - 3 -
            We find the district court considered the § 3553(a)

factors and considered Carbajal-Martinez’s arguments for a lower

sentence.   We further find the district court provided an adequate

explanation as to why it imposed a sentence at the high end of the

guidelines. Thus, we find the sentence was reasonable. We further

find that by virtue of the sentence within the guidelines, the

court denied Carbajal-Martinez’s motion for a variance sentence.

            Accordingly, we affirm the conviction and sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 4 -